PER CURIAM.
We reverse the trial court’s dismissal of Count I of the complaint alleging fraud on the part of appellees. We find that count properly tracked the elements of fraudulent conduct in setting out the claim and stated facts with sufficient specificity. Peninsular Fla. Dist. Council of Assemblies of God v. Pan Am. Inv., 450 So.2d 1231 (Fla. 4th DCA 1984). We affirm the dismissal of Counts II and III for failure to state a cause of action. Connolly v. Sebeco, Inc., 89 So.2d 482 (Fla.1956); First Church of Christ Scientist v. City of St. Petersburg, 344 So.2d 1302 (Fla. 2d DCA 1977).